DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/19/2022 has been entered.

Allowable Subject Matter
Claims 1-36 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a multifocal photoacoustic imaging system comprising, in combination with the other recited elements, an ergodic relay in optical communication with the pattern-generating device and acoustically coupled to the sample, the ergodic relay configured to encode photoacoustic signals received from the illuminated optical foci regions; and an ultrasonic transducer device in acoustic communication with the ergodic relay.  

With regard to Claim 27, a multifocal photoacoustic imaging method, the method comprising, in combination with the other recited steps, (a) controlling a pattern-generating device to generate a plurality of illumination beams with focal spots illuminating a corresponding plurality of optical foci regions in a field-of-view of a sample being imaged; (b) receiving encoded photoacoustic signals detected by an ultrasound transducer device in acoustic communication with an ergodic relay.

Claims 2-26, 28-36 are allowed by virtue of their dependence from Claims 1 and 27.

The most pertinent prior art of record is to Wang et al. (US 2014/0009808 A1, previously cited, “Wang’808”). Wang’808 teaches systems and methods related to the iteration of time-reversed ultrasonically encoded optical focusing. In particular, aspects of the disclosure relates to devices and methods for photon tunneling for deep focusing of light within a scattering medium [0003]. In an aspect, the systems described herein above may be used to implement a method for photon tunneling, or time-reversed ultrasonically encoded (TRUE) optical focusing in an iterative manner [0097]. Time-reversed ultrasonically encoded (TRUE) optical focusing may be used to deliver light into any dynamically defined location inside a scattering medium. Using TRUE optical focusing, the scattering medium may be illuminated with a coherent light source, and the diffused coherent light may be encoded by a focused ultrasonic wave inside the scattering medium acting as a virtual guide star. Only the encoded light is time-reversed and transmitted back to the ultrasound focus within the scattering medium as a phase-conjugate of the encoded light. This phase-conjugated light may converge back to the ultrasound focus, which may function as a virtual aperture for the phase-conjugated light. The time-reversed ultrasonically encoded optical focus--defined by the ultrasonic wave--is unaffected by multiple scattering of light [0102].
Another pertinent prior art of record is to Wang et al. (US 2012/0070817 A1, previously cited, “Wang’817”). Wang’817 teaches a method, apparatus, and article of manufacture for irradiating one or more targets within a sample with electromagnetic (EM) radiation. One or more targets within the sample are controllably defined with an acoustic field. The sample is irradiated with input EM radiation having an input wavefront. An amount of frequency shifted EM radiation is detected, wherein at least some of the input EM radiation that passes through the acoustic field at the targets is shifted in frequency to form the frequency shifted EM radiation. The input wavefront is modified, using feedback comprising the amount of the frequency shifted EM radiation that is detected, into a modified wavefront. The sample is irradiated using the input EM radiation comprising the modified wavefront, and the process is repeated as desired [Abstract]. [0055] 2. This method can be sped up by using simultaneously modulating pixels on the SLM, each at a unique frequency according to the procedures in reference [5]. The detected levels of ultrasound frequency-shifted EM-radiation over time would thus fluctuate with the frequencies of the pixels' modulation frequencies. If the frequency-shifted EM-radiation signal is Fourier transformed, the phase values of the encoded frequency corresponding to each pixel on the SLM can be derived. [0056] 3. A third example of modulating the shape of the input waveform is by controlling the SLM such that it modifies the input wavefront at each step using the Hadamard basis (Walsh matrix) [0055-0057].
Another pertinent prior art of record is to Wang et al. (US 9,234,841 B2, previously cited, “Wang’841”). Wang’841 teaches regarding generating an optical-phase conjugation of ultrasonically-modulated diffuse light emitted by a scattering medium includes illuminating the medium with a light beam from a coherent light source, modulating the diffuse light transmitted through the medium with an ultrasonic wave focused on a region of interest within the medium, and retro-reflectively illuminating the medium using a phase-conjugated copy of the diffuse light that was ultrasonically modulated [Abstract]. FIG. 1 is a diagram of an exemplary fluorescence imaging system 100 with optical time reversed excitation by ultrasonic encoding. A light beam 121 originates from a laser 111 through beam control 112, and is transmitted through first and second successively positioned polarizing beam splitters 132 and 134. The original laser beam is split by the first and second polarizing beam splitters 132 and 134 into first and second mutually conjugated reference light beams 126 and 127, respectively. Only one of the mutually conjugated reference light beams 126 and 127 is active at any time. The on-off states and the relative intensities of the light beams 121, 126, and 127 are controlled by first and second Pockels cells 131 and 133, each positioned in front of a respective beam splitter 132 and 134. The reference beams 126 and 127 are expanded and collimated by first and second collimating optics 135 and 136, respectively, each of which is positioned after respective beam splitters 132 and 134. First and second steering mirrors 137 and 138 are positioned after the collimating optics 135 and 136, respectively, and are adjusted such that the reference beams 126 and 127 precisely retrace the propagation profile of each other to constitute a mutually conjugated pair. The light beam 121 is transmitted through a half wave plate 139 to align the polarization of the light beam 121 with the polarization of the reference beam 126 and then through two acousto-optic modulators 141 and 142 in series, such that the optical frequency of the light beam 121 is shifted by the frequency difference f.sub.0 of the driving frequencies of the two acousto-optic modulators 141 and 142 before illuminating a biological tissue 113 (col.5; lines 29-57).

The invention of Wang, Wang’817 and Wang’841, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

For these reasons, Claims 1-36 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861